DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 13, 16, 18, 20-22, 24, 26-29, 32, and 33 of U.S. Application 17/280,338 filed on July 06, 2022 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 13, 18, 20, 24, 26, 28, and 32 have been entered.
Claims 14, 15, 17, 19, 23, 25, 30, and 31 have been cancelled


Rejections under USC 102 and 103
“Applicant's arguments filed on 07/06/2022 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 13, 16, 18, 20-22, 24, 26-29, 32, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 13, the prior art of record taken alone or in combination fail to teach or suggest a glass ring for current measurements, the glass ring comprising: aid glass body including at least one of two mutually opposite sides each having exactly four corners, or a circular cylindrical through-opening; said glass body including first, second, third and fourth sides, and said two mutually opposite sides being fifth and sixth parallel planar sides, or said circular cylindrical through-opening extending through said two mutually opposite sides; Page 2 of 11Application No. 17/280,338 Amendment dated 7/6/22 Reply to Office action of 6/23/22 said light entry surface being said third side of said glass body, said third side including two adjacent partial surfaces being tilted about an angle relative one another, and said third side including a partial surface; and said glass body including at least one of a first planar partial surface of said second side being adjacent to said sixth side, or a trapezoidal partial surface disposed adjacent to said fifth side and formed of two surfaces being tilted relative to one another in combination with the other limitations of the claim. 

Claims 16, 18, 20-22, and 27 are also allowed as they depend on allowed claim 13.

Regarding claim 24, the prior art of record taken alone or in combination fail to teach or suggest a glass ring for current measurements, the glass ring comprising: said fourth side being adjacent to said second side, and each partial surface of said fourth side having a trapezoidal shape in combination with the other limitations of the claim. 


Regarding claim 26, the prior art of record taken alone or in combination fail to teach or suggest a glass ring for current measurements, the glass ring comprising: said first side is being adjacent to said third side, and each partial surface of said first side is being trapezoidal in combination with the other limitations of the claim.

Regarding claim 28, the prior art of record taken alone or in combination fail to teach or suggest a glass ring for current measurements, the glass ring comprising: using a flow of current in ap the electrical conductor to generate an electromagnetic field around the conductor, for changing a polarization of a light beam in the glass ring disposed around the conductor during a circulation of the light beam around the conductors during the circulation around the conductor, causing the light beam to travel through the monolithic glass body, and changing directions of the light beam by reflection at external sides of the glass body; providing the monolithic glass body with first, second, third and fourth sides; and carrying out the change in directions of the light beam by reflection at least one of: at a third partial surface of the second side being tilted about an angle of 2 degrees relative to a second partial surface of the second side, or at a tilted triangular partial surface of the third side in combination with the other limitations of the claim. 

Claims 29, 32, and 33 are also allowed as they depend on allowed claim 28.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868